Citation Nr: 1826761	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for disability manifested by memory loss.

2.  Entitlement to service connection for an umbilical hernia.

3.  Entitlement to service connection for a residual scar, umbilical hernia surgery.

4.  Entitlement to service connection for bilateral inguinal hernia.

5.  Entitlement to service connection for residuals scars, bilateral inguinal hernia surgery.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for bilateral testicular varicocele.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial, compensable rating for left ear hearing loss.

11.  Entitlement to an initial, compensable rating for right leg shin splints.

12.  Entitlement to an initial, compensable rating for left leg shin splints.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to July 2002, and from May 2003 to May 2004.

This matter comes before Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

While the Veteran initially requested a Board videoconference hearing on his September 2014 VA Form 9, Appeal to the Board, he subsequently withdrew his request in a December 2017 correspondence from his representative.

The issue of entitlement to service connection for PTSD and the issues of entitlement to increased initial ratings for left ear hearing loss and bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disability manifested by memory loss is not shown by the record.

2.  An umbilical hernia is not shown by the record.

3.  A residual scar, umbilical hernia surgery, is not shown by the record

4.  Bilateral inguinal hernia is not shown by the record.

5.  Residuals scars, bilateral inguinal hernia surgery, are not shown by the record.

6.  Erectile dysfunction is not shown by the record.

7.  Bilateral testicular varicocele is not shown by the record.

8.  The Veteran does not have a hearing loss disability of the right ear as defined in VA law and regulations.



CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by memory loss are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for an umbilical hernia are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a residual scar, umbilical hernia surgery, are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for bilateral inguinal hernia are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for residual scars, inguinal hernia surgery, are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for erectile dysfunction are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for bilateral testicular varicocele are not met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), which includes organic disease of the nervous system (hearing loss).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





A.  Memory Loss, Inguinal Hernia, Umbilical Hernia, Scars, 
Varicocele, and Erectile Dysfunction

The Veteran contends that he is entitled to service connection for a disability manifested by memory loss, inguinal and umbilical hernias and residual scarring as a result of surgical repair of the hernias, bilateral testicular varicocele, and erectile dysfunction.

The Veteran's service treatment records include no complaint, finding or diagnoses with respect to the claimed memory loss, hernias or residual scarring, varicocele, or erectile dysfunction.

Likewise, there are no post-service treatment records indicating complaint, finding or diagnoses with respect to the claimed memory loss, hernias, varicocele, or erectile dysfunction.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disabilities for which service connection is sought, there can be no valid claim for service connection for the disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no disability with respect to any of these claims, the Board does not reach the issue of whether the claimed disability is related to service.

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current disability manifested by memory loss, umbilical or inguinal hernia or residual scarring, varicocele, or erectile dysfunction, and he has not provided any lay evidence that would suggest the existence of a disease or injury.

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). Accordingly, the Board concludes that service connection for these claimed disabilities is not warranted.

B. Right Ear Hearing Loss

The Veteran also seeks service connection for right ear hearing loss due to in-service noise exposure.

In addition to the above-noted legal criteria regarding service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed right ear hearing loss.  The only audiometric findings were at service entrance in August 1999:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15

On VA QTC examination in May 2012, the Veteran reported in-service noise exposure as an armor crewman, including tanks and gunfire. Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The examiner diagnosed normal right ear hearing.

With respect to the claimed right ear hearing loss, the above-cited testing results do not establish a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score noted on VA examination was not less than 94 percent.  See 38 C.F.R. § 3.38.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a right ear hearing loss disability for VA purposes. The test results are controlling and clearly more probative than his lay evidence.

Again, in the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich, 104 F.3d at 1332.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for disability manifested by memory loss is denied.

Entitlement to service connection for an umbilical hernia is denied.

Entitlement to service connection for residual scar, umbilical hernia surgery, is denied.

Entitlement to service connection for bilateral inguinal hernia is denied.

Entitlement to service connection for residuals scars, bilateral inguinal hernia surgery, is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for bilateral testicular varicocele is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f).

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-5). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board after August 2014.

Corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3). In such a case the following is required: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; and (2) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See id.

On VA QTC examination in June 2012, the Veteran reported various in-service stressors.  He reported that his friend died inside of a tank during training, and he saw his friend burned to death inside the tank.  He knew the friend's wife and family.  He also reported that he and his comrades almost rolled over in a tank during training.  They were on the edge of a cliff, but were able to get out of the tank.  The Veteran also described an incident during which he and his comrades rolled in a Humvee during training.  He noted was taken to the hospital for treatment of a fractured lung.  The examiner noted that these stressors were not related to fear of hostile military/terrorist activity as they occurred during training, but were adequate to support a diagnosis of PTSD.  The Veteran reported one additional stressor-the sudden heart attack of his company commander-but he did not actually witness the event and it was therefore not adequate to support a diagnosis of PTSD.

After interview and mental status examination, the examiner diagnosed PTSD pursuant to the DSM-IV, presumably due to the in-service stressors.

With respect to whether there is credible supporting evidence that the claimed in-service stressors actually occurred, the Board notes that the stressors are not related to fear of hostile or military activity, and there is no other corroborating evidence to support these stressors in service treatment records or other records.  

Given the foregoing, the Board believes that additional examination is necessary to determine whether the Veteran meets the criteria for diagnosis of PTSD under the DSM-5 with detailed discussion of the Veteran's stressors.

While the matter is on remand, the Veteran should be provided the opportunity to provide information in support of his claim, to include additional details to allow for verification of his stressors.

Left Ear Hearing Loss

The Veteran was previously afforded a VA audiological examination in May 2012, which was used as the basis for granting service connection with a noncompensable rating for left ear hearing loss. The Veteran filed a notice of disagreement seeking a higher evaluation for the condition.

The May 2012 VA audiological evaluation did not include a discussion of the impact of the hearing loss on his daily functioning.  Therefore, this matter must be remanded for a new VA audiological examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Bilateral Shin Splints

The Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not they are evaluated under a Diagnostic Code predicated on range of motion measurements.  In this case, the Board's shin splint disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides for compensable ratings based upon the level of knee or ankle disability.

The Veteran was last afforded a VA examination pertaining to his shin splints condition in 2012.  Review of this examination report reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the VA examination is incomplete, and the Veteran must be provided a new VA examination with respect to the knees and ankles which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records and information in support of his claim for PTSD, including requesting that the Veteran complete at VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should determine whether the Veteran currently suffers from PTSD, in accordance with the DSM-V. THE EXAMINER SHOULD ELICIT A COMPLETE AND DETAILED ACCOUNT OF THE VETERAN'S IN-SERVICE STRESSORS. The examiner should specifically indicate whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).

The examiner should also identify all current psychiatric disorders other than PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected left ear hearing loss.

The claims folder must be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing.

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service-connected left ear hearing loss on his functioning.  See Martinak, 21 Vet. App. at 447.

A complete rationale should be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral shin splints.

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion of the knees and ankles.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the knees or ankles are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.   IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's bilateral shin splint disability on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

5.  After completing any additional notification or development deemed necessary, INCLUDING DEVELOPMENT RELATED TO THE VETERAN'S STRESSORS, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


